Citation Nr: 0824621	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-37 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for claimed diabetes 
mellitus.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966 and from December 1982 to December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the RO.  

In his November 2005 VA Form 9, the veteran stated that his 
diabetes had caused eye and retina problems.  As this matter 
has been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

VA regulations provide that VA will make as many requests as 
are necessary to obtain relevant records, including the 
veteran's service records, from a Federal department or 
agency such as the Social Security Administration (SSA).  VA 
will end such efforts to obtain these records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain the 
records would be futile.  See 38 C.F.R. § 3.159(c)(2).  

If the RO is unable to obtain any of the above records, or 
after continued efforts to obtain any of the above records it 
is concluded that it is reasonably certain that they do not 
exist or further efforts to obtain them would be futile, the 
appellant should be notified accordingly.  See 38 C.F.R. 
§ 3.159(e).  

The Board notes that the veteran had two periods of active 
service.  The veteran's service records from his second 
period of service, from December 1982 to December 1986, are 
not in the veteran's file.  The RO attempted to locate these 
service records.  However, they are not in the file, and the 
RO did not notify the veteran that they were unavailable.  

Accordingly, the RO should again attempt to obtain the 
veteran's service records and associate such records with the 
claims file.  The Board also notes that a treatment record 
from November 1986 mentions diabetes mellitus, the condition 
under appeal for service connection.  

In addition, the Board notes that the file contains a Social 
Security disability award letter dated October 2004.  Thus, 
records from the SSA must be obtained and incorporated into 
the file.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1. A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. §§ 
5103 and 5103A (West 2002 & Supp. 2007), 
the need for additional evidence 
regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should request all records for 
the veteran from the SSA corresponding to 
his disability benefits application.  All 
records received by the RO must be added 
to the claims file.  If the search for 
such records is unsuccessful, 
documentation to that effect must be 
added to the claims file.  

3.  The RO should take appropriate steps 
to obtain the service records from the 
veteran's second period of service 
extending from December 1982 to December 
1986, including any from his National 
Guard service.  If the search for such 
records is unsuccessful, a statement to 
that effect must be added to the claims 
file.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed diabetes 
mellitus.  The claims folder, to include 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Any indicated studies should be 
performed.  

Based upon the review of the claims 
folder and examination results, the 
examiner should opine if it is at least 
as likely as not (i.e., a 50 percent or 
greater likelihood) that current diabetes 
mellitus had its clinical onset in 
service.  

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.  

5.  Following completion of all indicated 
development, the RO should readjudicate 
the claim based on a de novo review of 
all pertinent evidence.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


